Whiteield, C.
If it be conceded, and we do not think it is true, that, appellant’s charter conferred upon it by express terms the right to charge more than ten per cent, per annum, it nevertheless remains true that the state, under the-Constitution (section 178), had the power to alter, amend, or repeal that charter.
The contention that the public has no concern or interest in the appellant association is not tenable. The public interest is involved- in every usury law. Wliether or not it is for the public interest that a corporation’s charter should be amended under section 178 of the Constitution is a question of legislative discretion — a matter expressly and exclusively committed to the legislature by the Constitution. That usury laws are of general public interest and concern is shown by section 90 of the Constitution of 18901, under which local laws regulating the rate of interest on money cannot be passed. (See subdivision D of said section.)
The appellant accepted its charter with a perfect understanding that the state had the right to alter, amend, or repeal it. Its charter was subject to the general laws-, of the land, and could be amended, repealed, or altered at the legislative will, provided no injustice was done to stockholders; and it is perfectly obvious that no such injustice as meant by the constitutional provision was done-these stockholders. The corporation had no vested right to have the provision allowing domestic building and loan associations to charge more than ten per cent, interest continue always. On the contrary, they took their charter, knowing fully the provisions of section 178, and their argument here amounts to nothing, except the bold assertion that the exercise of the power to repeal and *29•amend, granted by the Constitution, the supreme law of the land, is an injustice to them. The exercise of a perfect legal right cannot possibly operate, in the eye of the law, injustice to anybody.
The contention that this charter is a local and private law, and hence that its rights were saved by section 8 of the Code of 1906, is manifestly unsound. The charter of ■■appellant was obtained under the general' law, not under •any local or private law. The law on usury is not a local ■or private law, and that subject was revised and re-enacted in the Code of 1906. Section 8 of the Code of 1906 has no application whatever to this case, nor has section 4 of the Code of 1906. The loan in this case was not negotiated until November 15, 1908, more than two years •after the Code of 1906 went into effect. No right, therefore, had accrued or been established when section '2678 of the Code of 1906 amended section 2348 of the ■Code of 1892. All dealings between appellant and appellees were had, in this case, after the repeal of the law allowing home building and loan associations to ■charge more than ten per cent, per annum.
It is perfectly manifest from the record that the appellees were charged eleven and one half per cent, per annum for the money advanced them. The premium of twenty per cent, was a fixed premium. The by-laws themselves provided that no premium of less than twenty per cent, should be received. The facts show that interest was charged on the money actually loaned, two thousand and eighty dollars and on the premium as well. There can he no escape on the facts from the conclusion that usurious interest was charged- in the settlement, and therefore “received,” within the meaning of section 2678 of the Code of 1906.
The court has held in too many cases to require citation that building and loan associations cannot charge interest on premiums. The authorities may be found in the brief of the learned counsel for the appellees. Wherever a *30fixed premium, payable monthly, added to the interest, makes the money cost more than ten per cent, per annum, the contract is illegal and usurious. This has been decided in so many cases that there certainly ought to be an end of litigation on this point. In the Crofton case, in the Tony case, in the Sokoloski case, this was stated with an emphasis so great that no further restatement surely is called for. The Leonard case, in 77 Miss. 39, 25 So. 351, was a case where a settlement was voluntarily made, and is therefore out of point here, where the money was paid, under protest. Leonard was held estopped by his conduct. There is no possible ground for estoppel in this case. The same observation is true of the Shields case, 71 Miss. 630, 15 So. 793. It has no application to the facts of this case. There is no merit whatéver in the contentions of the appellant. Affirmed.
Per Curiam. The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the decree of the court below is affirmed.